h GOTH ARP, J.,
concurs.
While I agree with the majority in the final disposition of this matter, I write separately to express my concern for, and appreciation of, the Juvenile Court Judges faced with these serious matters. I understand that the State is ultimately responsible for the specifics in the treatment of these juveniles, and a system that does not allow judges to micro-manage is required for stability. Yet the Juvenile Court Judge is also bound by the mandates of the Juvenile Code, which require certain actions be taken. The conscientious Juvenile Court Judge herein, as is so often the case, was handcuffed by the bureaucratic regulations, causing an emergency situation not to be addressed for several months. I speak from personal experience and I sympathize with the judge in this matter, who was forced to make a weighty decision, and had to reconcile the problems that were largely caused by the bureaucratic system in place.